Case 7:17-cr-00005-GEC Document 326 Filed 10/15/20 Page 1 of 4 Pageid#: 1627




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

                                                )
 UNITED STATES OF AMERICA                       )
                                                         Case No. 7:17CR00005
                                                )
 v.                                             )
                                                         ORDER
                                                )
 DANNY DOUGLAS MEADOWS,                         )
                                                         By: Hon. Glen E. Conrad
                                                )
                                                         Senior United States District Judge
        Defendant.                              )
                                                )

       Defendant Danny Douglas Meadows, by counsel, previously filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by Section 603(b) of the

First Step Act of 2018. That motion was denied on September 4, 2020. Meadows, proceeding pro

se, has now filed a motion for reconsideration. For the following reasons, the motion will be

denied without prejudice.

       On May 2, 2017, Meadows pled guilty to conspiracy to possess with intent to distribute a

mixture or substance containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Prior to sentencing, a probation officer prepared a presentence investigation report (“PSR”) that

summarized Meadows’s offense conduct. According to the PSR, in 2015, a joint investigation

with the Drug Enforcement Agency and state and local law enforcement discovered a largescale

drug distribution ring moving methamphetamine into southwest Virginia. Meadows was identified

as a street-level dealer. In December 2015 and February 2016, investigators conducted controlled

purchases of methamphetamine from Meadows. After Meadows was arrested for his role in the

distribution scheme, investigators seized firearms and contraband—including 144.024 grams of

methamphetamine—from his home.
Case 7:17-cr-00005-GEC Document 326 Filed 10/15/20 Page 2 of 4 Pageid#: 1628




       Based on a statement Meadows made to investigators after being advised of his Miranda

rights, the PSR found Meadows responsible for 1.39545 kilograms of methamphetamine. The

drug quantity and type produced a base offense level of 30. Having also received a two-level

enhancement for possessing a dangerous weapon and a three-level downward adjustment for

accepting responsibility for his offense, Meadows’s adjusted total offense level was 29. When

combined with a criminal history category of II, the total offense level produced a recommended

range of imprisonment of 97 to 121 months.

       Meadows appeared for sentencing on August 24, 2017. At that time, the court adopted the

PSR and, upon joint motion by the parties, imposed a sentence below the guideline range.

Meadows received a sentence of 66 months’ incarceration and three years of supervised release.

His projected release date, with credit for good conduct, is June 8, 2022.

       Meadows is 44 years old and suffers from chronic Lyme disease. He is presently

incarcerated at FCI Morgantown.            At the time Meadows filed his original motion for

compassionate release, there were no reported cases of COVID-19 at the facility. As of October

14, 2020, two inmates and two staff members have recovered from COVID-19, and two other

inmates have tested positive for the virus. See https://www.bop.gov/coronavirus/ (last visited Oct.

15, 2010). Meadows argues that this change in circumstances warrants reconsideration of whether

he is entitled to compassionate release.

       As stated in the court’s previous order, Meadows’s request for compassionate release is

governed by 18 U.S.C. § 3582(c). This section, as amended by Section 603(b) of the First Step

Act, provides as follows:

               [T]he court, . . . upon motion of the defendant after the defendant
               has fully exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or the
               lapse of 30 days from the receipt of such a request by the warden of

                                                  2
Case 7:17-cr-00005-GEC Document 326 Filed 10/15/20 Page 3 of 4 Pageid#: 1629




                 the defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment . . . , after considering the factors set forth in section
                 3553(a) [of Title 18] to the extent that they are applicable, if it finds
                 that . . . extraordinary and compelling reasons warrant such
                 reduction; . . . and that such a reduction is consistent with the
                 applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

        In this case, the government does not dispute that Meadows has satisfied the exhaustion

requirement of § 3582(c)(1)(A). Instead, the government argues (1) that Meadows has not met his

burden of establishing that compelling and extraordinary reasons warrant his release and (2) that

the factors set forth in 18 U.S.C. § 3553(a) do not support granting Meadows compassionate

release. * For the following reasons, the court agrees.

        First, as the court concluded in its previous order, Meadows has not shown that he has the

type of medical conditions that may justify compassionate release. While the court again expresses

its sympathy for the difficult challenges that chronic Lyme disease may pose, that condition is not

among those that the Centers for Disease Control list as creating greater risk for those infected by

COVID-19.         See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Oct. 14, 2020). Accordingly, Meadows has not shown

an extraordinary and compelling reason for release articulated by the United States Sentencing

Commission pursuant to its authority under 28 U.S.C. § 994(t). See U.S.S.G. § 1B1.13 cmt n.1.

        Second, the factors set forth in § 3553(a) also do not support release. Meadows admitted

to participating in a significant methamphetamine distribution ring, and a search of Meadows’s

home following his arrest uncovered firearms and contraband. Moreover, Meadows committed



        *
             The factors include, among others, the nature and circumstances of the offense; the history and
characteristics of the defendant; the need for just punishment, adequate deterrence, protection of the public, and
rehabilitation; and the need to avoid unwanted sentencing disparities. 18 U.S.C. § 3553(a).


                                                        3
Case 7:17-cr-00005-GEC Document 326 Filed 10/15/20 Page 4 of 4 Pageid#: 1630




the underlying offense while already under a sentence imposed by the Wythe County Circuit Court

for misdemeanor possession of drug paraphernalia.

       Against this backdrop, the court cannot conclude that compassionate release is warranted

at this time. While the court commends Meadows for completing educational programs and

maintaining a clean disciplinary while incarcerated, the balance of applicable factors set forth in §

3553(a) weigh against release.         Specifically, after considering Meadows’s history and

characteristics and the seriousness of his offense, as well as the need to afford adequate deterrence,

protect the public, promote respect for the law, and avoid unwanted sentencing disparities, the

court finds that Meadows is not an appropriate candidate for compassionate release at this time.

Accordingly, it is hereby

                                            ORDERED

that Meadows’s motion for reconsideration (ECF No. 325) is DENIED WITHOUT

PREJUDICE.

       The Clerk is directed to send a copy of this order to the defendant, the Federal Public

Defender, and counsel of record for the United States.
                    15th day of October, 2020.
       DATED: This _____



                                           _________________________________
                                              Senior United States District Judge




                                                  4
